Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-10, 12-16, 18-19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (“Gupta” US 2010/0191856 A1), published on July 29, 2010 in view of Cochrane et al (“Cochrane” US 2017/0017973 A1), published on January 19, 2017.
	As to claim 1, Gupta teaches “providing, by a third[[-party]] company, a first user interface to a first device of a first user to allow [[a]] the first user to submit a request regarding a first company” in par. 0006 (“…a user-initiated interaction with a user interface can be detected and a user-generated request to retrieve data automatically predicted, based at least in part on the user-initiated interaction…”).
Gupta teaches “receiving a first identifier from the first device at a server computer of the third[[-party]] company” in par. 0007 (“a user-initiated interaction” corresponds to a first identifier from the first device at a server computer of the third company).
It appears Gupta does not explicitly teach “requesting, by the third[[-party]] company, first prediction data from a server of the first company using the first identifier”.
However, Cochrane teaches “requesting, by the third[[-party]] company, first prediction data from a server of the first company using the first identifier” in par. 0083 (a request comprising the unique identifier to a server for the predicted survey participation data).
Cochrane and Gupta are analogous art because they are in the same field of endeavor, client-server application. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to request for prediction data based on the first identifier, disclosed by Gupta, including requesting, by the third[[-party]] company, first prediction data from a server of the first company using the first identifier”, as suggested by Cochrane in order to retrieve generated prediction data (see Cochrane par. 0083).
Gupta teaches “receiving the first prediction data from the server of the first company, wherein the first prediction data comprises information about the first user or the first company” in par. 0008 (“…a user-generated request to retrieve data can be automatically predicted by calculating a first probability that a particular user-generated request will be submitted by a user, determining that the first probability meets or exceeds a first threshold probability value before initiating resolution of a domain name.  An updated probability that the particular user-generated request will be submitted by the user can then be calculated.  It can be determined that the updated probability meets or exceeds a second threshold probability value before initiating the network communication synchronization sequence”).
Gupta teaches “processing, at a server of the third company, the first prediction data to predict a first request of the first user; generating first user interface data corresponding to the predicted first request of the first user; and transmitting the first user interface data to the first device for presentation on the first user interface” in par. 0012 (automatic prediction of user request is sent to client device via client device interface).
As to claim 9, it is rejected for similar reason as claim 1.
As to claim 18, it is rejected for similar reason as claim 1.

As to claim 3, Gupta teaches “providing, by the third[[-party]] company, a second user interface to a second device to allow a second user to submit a request regarding a second company, wherein the second company is a different company than the first company” in par. 0035, fig. 3 (different computing clients 315, 320, 325, 330 correspond to second user interface of a second device).
Gupta teaches “receiving a second identifier from the second device at a server computer of the third[[-party]] company” in paragraphs [0004-0008], 0035 and fig. 3 (paragraphs [0004-0008] teach the inventive concept of prediction data request with respect to information about user and corresponding company).
It appears Gupta does not explicitly teach “requesting, by the third[[-party]] company, second prediction data from a server of the second company, wherein the second prediction data comprises information about the second user or the second company”.
However, Cochrane teaches “requesting, by the third[[-party]] company, second prediction data from a server of the second company, wherein the second prediction data comprises information about the second user or the second company” in par. 0083 (a request comprising the unique identifier to a server for the predicted survey participation data).
Cochrane and Gupta are analogous art because they are in the same field of endeavor, client-server application. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to request for prediction data based on the first identifier, disclosed by Gupta, including “requesting, by the third[[-party]] company, second prediction data from a server of the second company, wherein the second prediction data comprises information about the second user or the second company”, as suggested by Cochrane in order to retrieve generated prediction data (see Cochrane par. 0083).
  50Attorney Docket No. ASAP-0004-UO1-CO1-CO1 Gupta teaches “receiving the second prediction data from the server of the second company; processing the second prediction data to predict a second request of the second user; generating second user interface data corresponding to the predicted second request of the second user; and transmitting the second user interface data to the second device for presentation on the second user interface” in paragraphs [0004-0008] (“…a user-generated request to retrieve data can be automatically predicted by calculating a first probability that a particular user-generated request will be submitted by a user, determining that the first probability meets or exceeds a first threshold probability value before initiating resolution of a domain name.  An updated probability that the particular user-generated request will be submitted by the user can then be calculated.  It can be determined that the updated probability meets or exceeds a second threshold probability value before initiating the network communication synchronization sequence”).
As to claim 4, Gupta teaches “wherein processing the first prediction data comprises processing the first prediction data with a set of rules or a decision tree” in par. 0008 (probability has to meet or exceed a threshold probability value corresponds to a set of rule).
As to claim 10, it is rejected for similar reason as claim 4.
As to claim 19, it is rejected for similar reason as claim 4.
As to claim 6, Gupta teaches “wherein processing the first prediction data comprises using a set of customer intents” in fig. 4A, fig. 4B (internet addresses of cnn, ebay,…, amazon correspond to a set of customer intents).
As to claim 12, it is rejected for similar reason as claim 6.

As to claim 7, Gupta teaches “wherein generating the first user interface data comprises: selecting a first template from a plurality of templates; and generating the first user interface data by rendering the first template” in par. 0007 (web-browser, hyperlink, user query…correspond to a plurality of templates).
As to claim 13, it is rejected for similar reason as claim 7.

As to claim 8, Gupta teaches “wherein transmitting the first user interface data is performed after receiving the first identifier and before receiving a request from the first user” in par. 0007 (“…A network communication synchronization sequence with a data server associated with the predicted user-generated request to retrieve data can be initiated prior to receiving a user-initiated submission of the user-generated request to retrieve data”).
As to claim 14, it is rejected for similar reason as claim 8.
As to claim 21, it is rejected for similar reason as claim 8.

As to claim 15, Gupta teaches “wherein the first user interface data includes an update to a portion of the first user interface” in par. 0007 (“…The user-initiated interaction can be a partial text entry in a field of a web browser…”).
As to claim 16, Gupta teaches “wherein the update to the portion of the first user interface includes a button selectable by the first user” in par. 0032, fig. 2A.
As to claim 23, Gupta teaches “wherein the first user interface data comprises structured data” in par. 0007.
As to claim 24, Gupta teaches “wherein the first user interface data includes information about the predicted first request” in paragraphs [0007-0008].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (“Gupta” US 2010/0191856 A1), published on July 29, 2010 in view of Cochrane et al (“Cochrane” US 2017/0017973 A1), published on January 19, 2017 and in further view of bishop et al (“Bishop” US 2015/0254969 A1), published on September 10, 2015.
As to claim 2, it appears Gupta and Cochrane do not explicitly teach “wherein: the predicted first request corresponds to a request for information about a service outage”.
However, Bishop teaches “wherein: the predicted first request corresponds to a request for information about a service outage” in par. 0021 (“…the alarm management platform 117 via the GUI system 117 provides a geographic view of the potential network events (e.g., outages) that correlate to the aggregated alarms 115”).
Gupta, Cochrane and Bishop are analogous art because they are in the same field of endeavor, GUI application. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide the predicted first request, as disclosed by Gupta, including “the predicted first request corresponds to a request for information about a service outage”, as suggested by Bishop, in order to effectively manage the alarm system (see Bishop par. 0021).
Bishop teaches “and the first user interface data comprises information about the service outage” in par. 0021.

Claims 5, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (“Gupta” US 2010/0191856 A1), published on July 29, 2010 in view of Cochrane et al (“Cochrane” US 2017/0017973 A1), published on January 19, 2017 and in further view of Grantcharov et al (“Grantcharov” US 2018/0122506 A1), published on May 03, 2018.
As to claim 5, it appears Gupta and Cochrane do not explicitly teach “wherein processing the first prediction data comprises processing the first prediction data with a neural network”.
	However, Grantcharov teaches “wherein processing the first prediction data comprises processing the first prediction data with a neural network” in par. 0084 (“…generating an interface indicator for a temporal sequence of the time-stamped clinical events within the session container file and error assessments, and generating a predictive data model for refining protocol generation using support vector machines or artificial intelligence network data structures with neural networks for modelling correlation of data for interference and feature extraction”).
	Gupta, Cochrane and Grantcharov are analogous art because they are in the same field of endeavor, data management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to process the prediction data, disclosed by Gupta, including “wherein processing the first prediction data comprises processing the first prediction data with a neural network”, as taught by Grantcharov in order to modeling data correlation (see Grantcharov par 0084).
As to claim 11, it is rejected for similar reason as claim 5.
As to claim 20, it is rejected for similar reason as claim 5.



Claims 17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (“Gupta” US 2010/0191856 A1), published on July 29, 2010 in view of Cochrane et al (“Cochrane” US 2017/0017973 A1), published on January 19, 2017 and in further view of Wen et al (“Wen” US 2015/0371236 A1), published on December 24, 2015.
As to claim 17, it is Gupta and Cochrane do not explicitly teach “wherein the predicted first request corresponds to a request about a billing issue, and wherein the server computer is further configured to implement a payment of the bill in response to the first user selecting the button”.
However, Wen teaches “wherein the predicted first request corresponds to a request about a billing issue, and wherein the server computer is further configured to implement a payment of the bill in response to the first user selecting the button” in par. 0024 and fig. 3 (customer browsing “customer service page” in fig. 3 including buttons 304, 306…).
Gupta, Cochrane and Wen are analogous art because they are in the same field of endeavor, user response and prediction. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide the prediction to user request including “wherein the predicted first request corresponds to a request about a billing issue, and wherein the server computer is further configured to implement a payment of the bill in response to the first user selecting the button”, as taught by Wen in order to provide prediction for billing issue triggered by user’s browsing/clicking on a customer service page (see Wen par. 0024).
As to claim 25, it is rejected for similar reason as claim 17.

As to claim 22, it is Gupta and Cochrane do not explicitly teach “wherein the first user is a customer of the first company”.
However, Wen teaches “wherein the first user is a customer of the first company” in par. 0024 and fig. 3 (customer browsing “customer service page” in fig. 3 including buttons 304, 306…).
Gupta, Cochrane and Wen are analogous art because they are in the same field of endeavor, user response and prediction. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide the prediction to the customer request including “wherein the first user is a customer of the first company” as taught by Wen in order to provide prediction for billing issue triggered by customer’s browsing/clicking on a customer service page (see Wen par. 0024).
Response to Arguments
The applicant’s arguments have been considered but are rendered moot by the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165